Citation Nr: 1539418	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-14 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss for the time period from November 8, 2010, to August 7, 2014.
 
2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss for the time period from August 8, 2014.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's appeal was subsequently transferred to the RO in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From November 8, 2010, to August 7, 2014, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level IV hearing acuity in the right ear and no more than Level III hearing acuity in the left ear.

2.  From August 8, 2014, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level IV hearing acuity in the right ear and no more than Level IV hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  From November 8, 2010, to August 7, 2014, the criteria for entitlement to an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

2.  From August 8, 2014, the criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The Veteran's claims of entitlement to initial increased evaluations for bilateral hearing loss arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The RO requested all identified private medical treatment records, receiving a negative response from Brookside Medical Group.  Moreover, the Veteran has been afforded VA examinations in September 2011, April 2013, and August 2014 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of Veteran's service-connected bilateral hearing loss during the appeal period.  Id.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Historically, in November 2010, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss, which was granted in an October 2011 rating decision.  The RO assigned an initial noncompensable rating for the Veteran's service-connected bilateral hearing loss, effective November 8, 2010.  In November 2011, the Veteran filed a timely notice of disagreement with the October 2011 rating decision, seeking an increased evaluation.  In April 2013, the RO issued a statement of the case, and the Veteran perfected an appeal in May 2013.  

In an October 2014 rating decision, the RO awarded a 10 percent evaluation for bilateral hearing loss, effective August 8, 2014.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved his claim.  AB v. Brown, 6 Vet. App. 35 (1993).  After issuing a supplemental statement of the case in October 2014, this matter was sent to the Board for adjudication.

The Veteran continues to seek increased evaluations for his service-connected bilateral hearing loss during the appeal period from November 8, 2010, to the present. 

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.  

A December 2010 VA treatment record reflected that an initial hearing evaluation showed moderate to severe sensorineural hearing loss in both ears.  Additional treatment records dated in 2011 noted that the Veteran was fitted for bilateral hearing aids. 

In September 2011, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
15
60
60
75
LEFT
20
55
60
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 52.5 decibels for the right ear (rounded up to 53 decibels) and 55 decibels in the left ear.  Speech recognition ability of 80 percent was noted in the right ear and 84 percent in the left ear, using the Maryland CNC word lists.  The examiner, a VA audiologist, diagnosed sensorineural type hearing loss in both ears.  

Applying the above results from the September 2011 VA examination report to the Rating Schedule, shows Level IV hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.


In April 2013, the Veteran underwent another VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
25
60
70
85
LEFT
20
60
65
95

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 60 decibels for the right ear and 60 decibels in the left ear.  Speech recognition ability of 84 percent was noted in the right ear and 86 percent in the left ear, using the Maryland CNC word lists.  The examiner, a VA audiologist, diagnosed sensorineural type hearing loss in both ears.  

Applying the above results from the April 2013 VA examination report to the Rating Schedule, shows Level III hearing acuity in the right ear and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In an August 2014 VA audiology examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
25
65
70
80
LEFT
25
65
65
90

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 60 decibels in the right ear and 61.25 decibels in the left ear (rounded down to 61 decibels).  Speech recognition ability of 80 percent was noted in the right ear and 78 percent in the left ear, using the Maryland CNC word lists.  The examiner, a VA audiologist, diagnosed sensorineural type hearing loss in both ears.  

Applying the above results from the August 2014 VA examination report to the Rating Schedule, shows Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 10 percent evaluation for bilateral hearing loss under Diagnostic Code 6100.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2015).  When the pure tone thresholds at the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Id.  Based on the findings of the September 2011, April 2013, and August 2014 VA audiology examinations, neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  Id. 

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected bilateral hearing loss disability varied to such an extent that a rating greater or less than the ratings currently assigned would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b) (2015); see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level IV hearing acuity in the right ear and no more than Level III hearing acuity in the left ear during the time period prior to August 8, 2014, and by no more than Level IV hearing acuity in the right ear and no more than Level IV hearing acuity in the left ear during the time period from August 8, 2014.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned noncompensable and 10 percent disability ratings.  Increased ratings are provided for by the regulations for certain manifestations of bilateral hearing loss, but the medical evidence demonstrates that those manifestations are not present.  The Board has considered the lay statements from the Veteran and his family members concerning his difficulty hearing in certain situations or certain sounds, decreased equilibrium, difficulty understanding speech in quiet, difficulty understanding speech with background noise present, difficulty listening to the television, difficulty hearing on the telephone, and difficulty hearing the telephone ring.  The September 2011 and August 2014 VA audiologists also determined that the Veteran's hearing loss did impact ordinary conditions of daily life, including his ability to work, noting consideration of the Veteran's complaints of having difficulty with current communication and with hearing others.  However, the Board finds that the criteria for the noncompensable evaluation assigned prior to August 8, 2014, and the 10 percent evaluation assigned from August 8, 2014, reasonably describe the Veteran's disability levels and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected bilateral hearing loss; therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims of entitlement to an initial compensable evaluation for his service-connected bilateral hearing loss from November 8, 2010, to August 7, 2014, and entitlement to an evaluation in excess of 10 percent from August 8, 2014, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial compensable evaluation for bilateral hearing loss for the time period from November 8, 2010, to August 7, 2014, is denied.
 
An evaluation in excess of 10 percent for bilateral hearing loss for the time period from August 8, 2014, is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


